Citation Nr: 0902186	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected post operative duodenal ulcer, prior to August 25, 
2008.  

2.  Entitlement to an increased rating in excess of 20 
percent for the service-connected post operative duodenal 
ulcer, since August 25, 2008.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  

In April 2008 the Board remanded the issue on appeal to the 
RO via the Appeals Management Center (AMC) for further 
development.  

During the pendency of the appeal, the RO issued a rating 
decision in September 2008 assigning an increased rating of 
20 percent, effective on August 25, 2008.  

Inasmuch as a rating higher than 20 percent for the service-
connected post operative duodenal ulcer is available, and 
inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to August 15, 2008, the service-connected 
disability picture is shown to have more closely approximated 
that of a moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.  

3.  Since August 15, 2008, the service-connected post-
operative duodenal ulcer is not shown to be manifested of a 
moderately severe duodenal ulcer disease that causes 
impairment of health manifested by anemia and weight loss or 
that results in recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.  



CONCLUSIONS OF LAW

1.  Prior to August 25, 2008, the criteria for the assignment 
of a 20 percent disability rating, but not higher, for the 
service-connected post operative duodenal ulcer have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 
including Diagnostic Code 7305 (2008).  

2.  Since August 25, 2008, the criteria for the assignment of 
an increased rating in excess of 20 percent for the service-
connected post operative duodenal ulcer are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including 
Diagnostic Code 7305 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2005, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2005 letter and a May 
2008 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The February 2005 and May 2008 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in May 2008.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board notes that in May 2008 the RO sent the veteran a 
letter in compliance with the requirements of Vazquez-Flores.  
The Board finds that any arguable notice errors with regard 
to the second and third requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in August 2005 and 
August 2008.  The veteran has also been afforded a hearing 
before the Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of post operative 
duodenal ulcer. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The August 2005 RO rating decision continued the veteran's 
noncompensable rating for his service-connected post 
operative duodenal ulcer, effective on May 27, 1946.  During 
the pendency of the appeal a September 2008 RO rating 
decision granted the veteran a 20 percent disability rating 
effective on August 25, 2008, date of the VA examination.  

The veteran asserts that his service-connected post operative 
duodenal ulcer warrants an increased rating.  The veteran has 
been rated under 38 C.F.R. § 4.114 Diagnostic Code 7305 for 
his service-connected post operative duodenal ulcer.  

Under Diagnostic Code 7305, evidence of mild duodenal ulcer 
symptomatology with recurrent symptoms once or twice yearly 
warrants the assignment of a 10 percent disability 
evaluation.  Evidence of a moderate duodenal ulcer manifested 
by recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations, warrants the assignment of a 20 
percent disability evaluation.  

A 40 percent disability evaluation requires evidence of a 
moderately severe duodenal ulcer that is less than severe but 
that causes impairment of health manifested by anemia and 
weight loss or that results in recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  

A 60 percent evaluation requires evidence of a severe 
duodenal ulcer manifested by pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2008).  

The veteran had a VA examination in August 2005 where it was 
noted that in April 1946 he had emergency surgery for repair 
of a perforated duodenal ulcer.  It was noted that he had 
nausea that was less then weekly and could happen anytime 
without any food relationship.  However, he did not have any 
vomiting, constipation, diarrhea, fistula, or pain.  On 
examination there were no signs of significant weight loss, 
malnutrition, fistula, abdominal mass, or abdominal 
tenderness.  

At the veteran's August 2008 VA examination, he reported 
daily heartburn, indigestion, and dyspepsia; however, he 
couldn't relate any particular food with his symptoms.  He 
had nausea and vomiting once a month; the vomitus sometimes 
contained watery and undigested food particles.  He reported 
abdominal pain four times per year that lasted two to three 
hours and was relieved by food and milk.  He denied 
hematemesis, melena, tarry-colored stool, and blood in the 
stool.  He denied taking any medications and denied any 
incapacitating episodes, including physician prescribed bed 
rest in the past 12 months.  His weight was up and down and 
his appetite was good.  He denied postgastrectomy syndrome, 
as well as constipation but reported now and then diarrhea 
once a month.  He denied any peritoneal adhesions and 
neoplasms.  

The examiner stated that on the basis of review of the claims 
file, the examination, and blood tests that it was his 
professional opinion that the veteran had continuous moderate 
manifestations.  

The veteran has testified that he had gnawing pain in his 
stomach; sometimes, he also had a sharp pain in his stomach 
or a dull throbbing pain that ran through his stomach.  He 
reported having heartburn several times a week and telling 
the August 2005 VA examiner that he had vomiting, 
constipation, diarrhea, fistula or pain. He also testified 
that he gained weight in recent years but his weight 
fluctuated and he had regurgitation.  

After careful review of the veteran's testimony, VA 
examinations, and the medical record, the Board finds that 
prior to August 25, 2008, the veteran's disability picture 
more closely approximates the criteria of 20 a percent 
disability rating.  

The Board finds that the evidence more nearly resemble 
moderate duodenal ulcer disease manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.  

However, the Board finds that at no time is there evidence 
that the veteran's post-operative duodenal ulcer is 
manifested by moderately severe duodenal ulcer that is less 
than severe but that causes impairment of health manifested 
by anemia and weight loss or that results in recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year and therefore, a 
40 percent disability rating is not warranted.  The Board 
notes that even the veteran's testimony does not show that he 
manifests the symptoms for a 40 percent disability rating.  

Accordingly, the Board finds that prior to August 25, 2008, 
an increased rating of 20 percent is warranted.  However, at 
no time during the pendency of this appeal is an increased 
rating in excess of 20 percent warranted.   



ORDER

Prior to August 25, 2008, an increased rating of 20 percent 
for the service-connected post operative duodenal ulcer is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased rating in excess of 20 percent for the service-
connected post operative duodenal ulcer is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


